Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Kanno et. al., U.S Patent Pub. No. 2016/0364142 (hereinafter Kanno).
Regarding Claim 1, Kanno teaches an apparatus, comprising: a controller coupled to a non-volatile memory (NVM) device, wherein the controller is configured to cause: a logical Abstract Fig.3 Para25-26, 38-39, 43-44); and 
	a physical block address (PBA) to be stored in a second L2P data structure in the NVM device, wherein the first L2P data structure and the second L2P data structure have a same size associated therewith(Fig.3, 7; Para25 "The size of the first translation information and the size of the second translation information are the same." Para44-45, 55-56).
Regarding claim 9, Kanno teaches all the limitations of the base claims as outlined above. 
Further, Kanno teaches a flash memory device coupled to the controller, wherein the controller is further configured to cause a logical block address corresponding to the LBA in the first L2P data structure to the flash memory device. (Fig.1, 3, 4, 7 Para27-28  “NAND-type flash” Para47-48).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et. al. U.S. Patent Pub No. 20160364142 (hereinafter Kanno) in view of Rossmann et. al. US Patent Pub No. 2006/0143168 (hereinafter Rossmann).
Regarding claim 2, Kanno teaches all the limitations of the base claims as outlined above. 
	However, Kanno fails to teach but Rossmann teaches wherein the controller is further configured to cause the LBA to be written into the first L2P data structure based, at least in part, on execution of a first hash function(Fig.1-2;6A, B; Para4-9 "The hashing function 104 produces the appropriate address Al" Para29-30 "According to the specific embodiment observed in FIG. 3, the summation 307 is an "increment" which means secondary table address values increase with each collision").
Kanno and Rossmann are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kanno, and incorporating the hash function, as taught by Rossmann.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize obvious method to find duplicate entry.
Regarding claim 3, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Rossmann teaches wherein the controller is further configured to cause: the LBA to be written into a first position of the first L2P data structure based, at least in part, on execution of a first hash function; and the LBA to be written into a second position of the first L2P data structure based, at least in part, on a determination that execution of the first hash function yields a collision(Fig.1A, B, 2, 3, 5A, B Para5-8 "FIG. 1b shows a first approach that involves multiple hash tables. When a "collision" occurs, that is, when an attempt is made to store a second data structure that maps to a table location (also referred to as a "slot") where a first data structure already resides").  
Regarding claim 4, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Rossmann teaches wherein the controller is further configured to cause a determination that execution of the first hash function yields a collision based, at least in part, on a determination that the first position of the first L2P data structure contains a different LBA than the LBA to be written into the first position(Fig.1A,B, 2,-3; Para5-8 "because the key values Kl, K2 for the pair of data structures map to the same table address Al and the first data structure was stored into the hash table before the second" Para26-27). 
Regarding claim 5, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Rossmann teaches wherein the controller is further configured to cause the LBA to be written into the second position of the first L2P data structure based, at least in part, on execution of a second hash function(Fig.1A,B; 5A,B; Para7-10 "The value produced by the second hashing function 112 produces a second address value ASl from the K2 key that is to be used for accessing the secondary table 110" Para27-28 "a second hash function is performed 304 on the K2 key to identify the first slot ASl in the secondary table 201 that the K2 key maps to").  
Regarding claim 6, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Fig.1A,B; 5A,B; Para7-10 "The value produced by the second hashing function 112 produces a second address value ASl from the K2 key that is to be used for accessing the secondary table 110" Para27-28 "a second hash function is performed 304 on the K2 key to identify the first slot ASl in the secondary table 201 that the K2 key maps to").  
Regarding claim 7, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Rossmann teaches wherein a particular position of the first L2P data structure corresponds to a corresponding particular position of the second L2P data structure(Fig.1-2; 6A, B; Para4-9, 29-30, 45-46).  
Regarding claim 10, Kanno teaches A method, comprising: determining a first location in a first logical-to-physical (L2P) data structure stored in a non-volatile memory (NVM) device to write a first logical block address (LBA) (Abstract Fig.3 Para25-26, 38-39, 43-44); 
determining that the first location includes a second LBA; writing the first LBA to a second location in the first L2P data structure in response to the determination that the first location includes the second LBA(Fig.3 Para25-26, 38-39, 43-44 “Thereafter, when the user data 301 which are requested to be written together with the designation of the same logical address as the logical address designated when the first user data 301 are written are requested to be written from the host 2,). ; and 
However, Kanno fails to teach but Rossmann teaches writing a physical block address (PBA) corresponding to the first LBA to a location in a second L2P data structure stored in the NVM device, wherein the second location in the first L2P data structure corresponds to the location in the second L2P data structure(Fig.1A,B; 5A,B; Para7-10 "The value produced by the second hashing function 112 produces a second address value ASl from the K2 key that is to be used for accessing the secondary table 110" Para27-28 "a second hash function is performed 304 on the K2 key to identify the first slot ASl in the secondary table 201 that the K2 key maps to"). 
Kanno and Rossmann are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kanno, and incorporating the hash function, as taught by Rossmann.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize obvious method to find duplicate entry.
Regarding claim 11, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Kanno teaches wherein the first L2P data structure and the second L2P data structure have a same quantity of rows and a same quantity of columns associated therewith(Fig.3, 7; Para25 "The size of the first translation information and the size of the second translation information are the same." Para44-45, 55-56
Regarding claim 12, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Rossmann teaches wherein the first location in the first L2P data structure is determined by executing a first hash function corresponding to the first LBA, and wherein second location in the first L2P data structure is determined by executing a second hash function corresponding to the first LBA to increment the first location of the first L2P data structure to the second location of the first L2P data structure(Fig.1A, B, 2, 3, 5A, B Para5-8 "FIG. 1b shows a first approach that involves multiple hash tables. When a "collision" occurs, that is, when an attempt is made to store a second data structure that maps to a table location (also referred to as a "slot") where a first data structure already resides").
Regarding claim 13, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Kanno teaches further comprising reading the first LBA from the second location in the first L2P data structure(Fig.3, 4, 7 Para47-48).  
Regarding claim 14, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
Further, Kanno teaches further comprising reading the first PBA from the location in the second L2P data structure(Fig.3, 4, 7 Para47-48).  
Regarding claim 15, the combination of Kanno and Rossmann teaches all the limitations of the base claims as outlined above. 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno et. al. U.S. Patent Pub No. 20160364142 (hereinafter Kanno) in view of Romsundar et. al. US Patent Pub No. 20140325115 (hereinafter Romsundar).
Regarding claim 8, Kanno teaches all the limitations of the base claims as outlined above. 
	However, Kanno fails to teach but Rosmundar teaches wherein the controller is further configured to cause the first L2P data structure to be partially ordered (Fig.5, 7A; Para75 “An iteration request may iterate or traverse data or a logical-to-physical address mapping structure for data in an address order (e.g., a forward address order by increasing address, a reverse order by decreasing address) Para88).  
Kanno and Rosmundar are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kanno, and incorporating the order, as taught by Rosmundar.  
Para4-7).
Regarding claim 16-20, the combination of Kanno and Rossmann teaches this claim according to the reasoning set forth in claim 1-8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.